           Fill in this information to identify the case:

 Debtor name        SIMKAR LLC

                                                  SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:          DIVISION

 Case number (if known)        7:19-bk-22576
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)

       For prior year:                                                                       Operating a business                                $2,800,000.00
       From 10/01/2018 to Filing Date
                                                                                              Other


       For year before that:                                                                 Operating a business                              $23,000,000.00
       From 10/01/2017 to 9/30/2018
                                                                                              Other


       For the fiscal year:                                                                  Operating a business                              $37,700,000.00
       From 10/01/2016 to 9/30/2017
                                                                                              Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor       SIMKAR LLC                                                                               Case number (if known) 7:19-bk-22576



       Creditor's Name and Address                                       Dates                  Total amount of value          Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
              To be provided                                                                                      $0.00         Secured debt
                                                                                                                                Unsecured loan repayments
                                                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount may be
   adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
   Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
   relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
              Case title                                     Nature of case              Court or agency's name and                 Status of case
              Case number                                                                address
       7.1.   Yes Capital Group LLC                          Money Loaned                Oneida Supreme Court, NY                    Pending
              -against- Simkar LLC, Neo                                                                                                On appeal
              Lights Holdings Inc., et. al.                                                                                            Concluded
              000672/2019

       7.2.   Superior Cut Steel, LLC v.                     Breach of                   Court of common Please,                     Pending
              Simkar LLC d/b/a/ Simkar                       Contract/failure to         Philadelphia, PA                              On appeal
              Corporation                                    pay invoice
                                                                                                                                       Concluded
              2018/02373

       7.3.   A Duie Pyle, Inc. v. Simkar                    Breach of                   Court of Common Please,                     Pending
              LLC d/b/a/ Simkar                              Contract/ Unjust            Philadelphia, PA                              On appeal
              Corporation                                    Enrichment for                                                            Concluded
              19-02-01030                                    shipping services



Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor       SIMKAR LLC                                                                               Case number (if known) 7:19-bk-22576



              Case title                                     Nature of case              Court or agency's name and           Status of case
              Case number                                                                address
       7.4.   Averitt Express, Inc. v.                        Breach of                  Chancery Court for                    Pending
              Simkar LLC d/b/a Simkar                        contract for                Putnham Co., TN                         On appeal
              Corporation                                    failure to pay for
                                                                                                                                 Concluded
              2018-148                                       freight services.

       7.5.   Boucher Brothers LLC a/k/a                     Money owed for              Philadelphia Municipal                Pending
              Eagel Fence Company                            repair of fence             Court                                   On appeal
              against Simkar Corporation
                                                                                                                                 Concluded
              SC-18-10-29-6542

       7.6.   Factor Truck Service Inc. v.                    Breach of                  Court of Common Pleas,                Pending
              Simkar Lighting Corp.                          contract and                Philadelphia Co.                        On appeal
              19-02-01030                                    related claims
                                                                                                                                 Concluded
                                                             related to hauling
                                                             services for
                                                             which no payment
                                                             was received

       7.7.   Gormley-Farrington, Inc. v.                    Breach of                   Court of Common Plea,                 Pending
              Simkar LLC d/b/a Simkar                        Independent                 Philadelphia Co.                        On appeal
              Corporation, Neo Lights                        Sales
                                                                                                                                 Concluded
              Holdings Inc.                                  Representative
              19-01-00588                                    Agreement

       7.8.   Kehoe Component Sales,                         Breach of                   County of Wayne, NY,                  Pending
              Inc., d/b/a Pace Electronic                    contract for                Supreme Court                           On appeal
              Products v. Simkar                             failure to pay for
                                                                                                                                 Concluded
              Corporation and Simkar LLC                     custom,
              CV083779/2019                                  made-to-order
                                                             lighting products
                                                             supplied by
                                                             plaintiff.

       7.9.   Murata Machinery USA, Inc.                     Breach of                   Philadelphia Mucnicipal               Pending
              v. Simkar Corp.                                contract for                Court                                   On appeal
              SC-19-01-28-6233                               failure to pay for
                                                                                                                                 Concluded
                                                             goods and/or
                                                             services.

       7.10 State of NC, Old Dominion                        Failure to pay for          State of NC, Guilford                 Pending
       .    Freight Line                                     freight/                    County (sjperior)                       On appeal
              19 CvS 51                                      transportation                                                      Concluded
                                                             services

       7.11 Pitt Ohio, LLC v. Simkar LLC                      Failure to pay for         Ct. of Common Pleas,                  Pending
       .    19-02-00934                                      freight/                    Philadelphia Co. PA                     On appeal
                                                             transportation                                                      Concluded
                                                             services

       7.12 Ward Trucking, LLC v.                            Failure to pay for          PA Ct of Common Pleas,                Pending
       .    Simkar LLC                                       freight/                    Philadelphia Co.                        On appeal
              181002950                                      transportation                                                      Concluded
                                                             services.

       7.13 TRC Electronics Inc. v. Neo                      Failure to pay for          TRC Electronics Inc.                  Pending
       .    LIghts Holdings, Inc. d/b/a/                     received and                                                        On appeal
              Simkar Corporation and                         custom made                                                         Concluded
              Simkar LLC                                     products
              18-22554

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                                Case number (if known) 7:19-bk-22576



              Case title                                     Nature of case              Court or agency's name and              Status of case
              Case number                                                                address
       7.14 Pexco, LLC v. Simkar, LLC                        Goods sold                  Court of Common Pleas,                   Pending
       .                                                                                 Phil. County                                  On appeal
                                                                                                                                       Concluded

       7.15 Robert F. Flood Supply Corp.                     Unpaid invoices             Commonwealth of                          Pending
       .    MJ-07201-CV-0000012-2019                                                     Pennsylvania, Bucks Co.                       On appeal
                                                                                                                                       Concluded

       7.16 Pacific Die Cast, Inc. d/b/a                                                 Circuit Court, Hillsborough              Pending
       .    QSSI Lighting & Electrical                                                   County, FL                                    On appeal
              Products Group, Inc. v.
                                                                                                                                       Concluded
              Simkar LLC
              18-CA-008795

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:     Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
              Recipient's name and address                   Description of the gifts or contributions                  Dates given                            Value


 Part 5:     Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss               Value of property
       the loss occurred                                                                                                                                         lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:     Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor        SIMKAR LLC                                                                              Case number (if known) 7:19-bk-22576



                Who was paid or who received the               If not money, describe any property transferred               Dates                Total amount or
                transfer?                                                                                                                                  value
                Address
       11.1.    Bronson Law Offices PC
                480 Mamaroneck Ave                                                                                           March 5,
                Harrison, NY 10528-1621                                                                                      2019                     $20,000.00

                Email or website address


                Who made the payment, if not debtor?
                Zuriel Corporation wholly owned by
                Alfred Heyer


       11.2.    Penachio & Malara LLP
                245 Main St                                                                                                  March 5,
                White Plains, NY 10601-2411                                                                                  2019                     $19,000.00

                Email or website address


                Who made the payment, if not debtor?
                Zuriel Corporation wholly owned by
                Alfred Heyer



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
               Who received transfer?                        Description of property transferred or                     Date transfer was         Total amount or
               Address                                       payments received or debts paid in exchange                made                               value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                  Dates of occupancy
                                                                                                                         From-To
       14.1.    700 Ramona Ave                                                                                           1998 to present
                Philadelphia, PA 19120-4600

       14.2.    125 Park Ave                                                                                             May 2018 to Present
                New York, NY 10017-5529

 Part 8:       Health Care Bankruptcies

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                                Case number (if known) 7:19-bk-22576



15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                    Nature of the business operation, including type of services the           If debtor provides meals
                                                             debtor provides                                                            and housing, number of
                                                                                                                                        patients in debtor’
                                                                                                                                                          s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


       None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address
       PNC Bank (three safe deposit boxes)                                                               Back up Tapes                              No
                                                                                                         Box No: 020-00019-00717                   Yes
                                                                                                         020-00019-00718
                                                                                                         020-00019-00867


20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 6

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                                Case number (if known) 7:19-bk-22576




       None
       Facility name and address                                  Names of anyone with access            Description of the contents              Do you still
                                                                  to it                                                                           have it?
       Glenn Associates                                                                                  Inventory/Parts                           No
       120 B W Oxmoor Rd                                                                                                                          Yes
       Birmingham, AL 35209

       Wheatly Associates                                                                                                                          No
       55 Trace Industrial Park                                                                                                                   Yes
       Ridgeland, MS 39157

       Rep Tech Inc.                                                                                                                               No
       12420 Grey Commercial Rd                                                                                                                   Yes
       Midland, NC 28107-9400

       Lighting Products                                                                                                                           No
       384 Commercial St                                                                                                                          Yes
       Casselberry, FL 32707-3207

       Rice Electrical Sales                                                                                                                       No
       1217 Ellis St                                                                                                                              Yes
       Cincinnati, OH 45223-1842

       Electra Products Agency                                                                                                                     No
       1705 Midwest Blvd                                                                                                                          Yes
       Indianapolis, IN 46214-2378

       Kopinitz                                                                                                                                    No
       4621 Yale St                                                                                                                               Yes
       Houston, TX 77018-3324

       Schooler & Associates Inc.                                                                                                                  No
       811 Santa Fe St                                                                                                                            Yes
       Kansas City, MO 64101-1231

       Infinity Group LTD                                                                                                                          No
       509 Shaughnessy Ave                                                                                                                        Yes
       Long Lake, MN 55356-9451



 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 7

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                                Case number (if known) 7:19-bk-22576



Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                           Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed
    25.1.                                                   decorative lighting                              EIN:
             Kalco Lighting LLC                                                                                           XX-XXXXXXX
             700 Ramona Ave
             Philadelphia, PA 19120-4600                                                                     From-To      Company is inactive


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26a.1.       BDO USA, LLP
                    1801 Market St
                    Philadelphia, PA 19103-1628

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

             None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26b.1.       BDO USA, LLP
                    1801 Market St
                    Philadelphia, PA 19103-1628


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 8

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor       SIMKAR LLC                                                                               Case number (if known) 7:19-bk-22576



    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

          None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

           None
       Name and address
       26d.1.       PNC BAnk


       26d.2.       Newtek Small Business Finance LLC


       26d.3.       Capstone



27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                        Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                           or other basis) of each inventory
       27.1
       .

                Name and address of the person who has possession of
                inventory records
                BDO USA, LLP
                1801 Market St
                Philadelphia, PA 19103-1628


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Alfred Heyer                                 522 R N Unit 332                                     CEO and owner of Neo Lights            100%
                                                    Manalapan, NJ 07726                                  Holdings Inc., the managing            (indirect
                                                                                                         member of the Debtor                   ownership)
       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Chris Meyers                                 125 Park Ave                                         Chief Operating Officer                0
                                                    New York, NY 10017-5529

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       David Coyne                                  125 Park Ave                                         Chief Financial Officer                0
                                                    New York, NY 10017-5529



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                                Case number (if known) 7:19-bk-22576




           No
           Yes. Identify below.

       Name                                         Address                                              Position and nature of any       Period during which
                                                                                                         interest                         position or interest
                                                                                                                                          was held
       To be provided



30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

              Name and address of recipient                   Amount of money or description and value of               Dates             Reason for providing
                                                              property                                                                    the value
       30.1 To be provided
       .

              Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation
    Local Union 1158 I.B.E.W. Pension Fund                                                                   EIN:


 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 Debtor      SIMKAR LLC                                                                                Case number (if known) 7:19-bk-22576



      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        March 22, 2019

 /s/ NEO LIGHTS HOLDINGS INC. by:Alfred                               NEO LIGHTS HOLDINGS INC. by:Alfred
 Heyer                                                                Heyer
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        President of Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                    page 11

Software Copyright (c) 2019 CINGroup - www.cincompass.com
